DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-6, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2013/0030649) in view of Gardner, Jr (US 4,942,936).
As per claim 1, Matsuda discloses a method of controlling an ABS unit ([0078]) for controlling a braking force is applied to at least one of a front wheel and a rear wheel of a bicycle, the method being operated by a control device (50), the method comprising: 
determining, by using the control device, whether a vehicle speed of the bicycle is greater than or equal to a prescribed speed ([0107]); 

a state in which a difference between a rotational speed of the front wheel of the bicycle and a rotational speed of the rear wheel of the bicycle is greater than or equal to a prescribed rotational speed (ABS usage is determined based on the wheel speed difference, [0103]); and 
controlling, by using the control device, the ABS unit based on at least one of the vehicle speed and the prescribed state of the bicycle (56; ABS is used, [0080]); and
controlling the bicycle by 
driving the assist motor in a first rotational direction to add assisting force to the manual drive force inputted from the crankshaft, or
driving the ABS unit by driving the assist motor in a second rotational direction that is opposite of the first rotational direction (66; [0075]).  Matsuda does not disclose the ABS unit being driven by an assist motor that is configured to add an assisting force to a manual drive force that is inputted from a crankshaft.
Gardner, Jr discloses an electrohydraulic bicycle wherein the braking unit being driven by an assist motor that is configured to add an assisting force to a manual drive force that is inputted from a crankshaft (Abstract; Col. 4, lines 42-48) by adding the assisting force to a transmission path having the crankshaft and the at least one of the front wheel and the rear wheel (Col. 3, lines 55-61).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motorcycle braking system of Matsuda by implementing it in an 
	As per claim 2, Matsuda and Gardner, Jr disclose the method as recited in claim 1.  Matsuda discloses further comprising determining whether a front brake lever has been operated (8; [0064]). 
As per claim 3, Matsuda and Gardner, Jr disclose the method as recited in claim 1.  Matsuda discloses further comprising controlling the braking force applied to the front wheel by controlling a front caliper (74B) to the front wheel. 
As per claim 5, Matsuda and Gardner, Jr disclose the method as recited in claim 3.  Matsuda discloses further comprising controlling the assist motor to control a braking force applied to the front wheel upon determining that the front brake lever has been operated and that the vehicle speed of the bicycle is greater than or equal to the prescribed speed (66; [0066]).
As per claim 6, Matsuda and Gardner, Jr disclose the method as recited in claim 5.  Matsuda discloses further comprising controlling a pump (69; [0066]) that is driven by the assist motor to supply hydraulic oil to the front caliper. 
As per claim 11, Matsuda and Gardner, Jr disclose the method as recited in claim 1.  Matsuda discloses further comprising receiving rotational speed information detected by a front wheel detection device (37) and a rear wheel detection device (38). 
As per claim 12, Matsuda and Gardner, Jr disclose the method as recited in claim 1.  Matsuda discloses further comprising receiving information regarding an operating state of a brake lever from a brake lever detection device (51; [0064]). 

As per claim 14, Matsuda and Gardner, Jr disclose the method as recited in claim 13.  Matsuda discloses further comprising controlling the ABS unit in accordance with a second pattern to reduce hydraulic pressure applied to the brake caliper ([0066]). 
As per claim 15, Matsuda and Gardner, Jr disclose the method as recited in claim 14.  Matsuda discloses further comprising controlling the ABS unit in accordance with a third pattern to maintain constant hydraulic pressure applied to the brake caliper ([0074]). 
4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2013/0030649) in view of Gardner, Jr (US 4,942,936) and further in view of Yamazaki (US 2011/0245037).
As per claim 4, Matsuda and Gardner, Jr disclose the method as recited in claim 1, but do not disclose wherein the prescribed speed is approximately 5 kilometers per hour. 
Yamazaki discloses an engine controlling apparatus for a motorcycle wherein the prescribed speed is approximately 5 kilometers per hour ([0048]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the braking system of Matsuda and Gardner, Jr by setting the range threshold for braking operations to 5 km/h as taught by Yamazaki in order to improve operations while the vehicle is on an incline (Yamazaki: [0048]).
Response to Arguments
5.	Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Matsuda in view of Gardner, Jr, the applicant argues that:
 “The combination of Matsuda and Gardner fails to teach or disclose controlling the bicycle by driving the assist motor in a first rotational direction to add assisting force to the manual drive force inputted from the crankshaft, or driving the ABS unit by driving the assist motor in a second rotational direction that is opposite of the first rotational direction” (Page 6).

The claim requires “driving the assist motor in a first rotational direction” for one function or “driving the assist motor in a second rotational direction” for another.  The claim does not require both actions.  Matsuda discloses “driving the ABS unit by driving the assist motor in a second rotational direction” (66; [0075]).  Only one rotational direction is required by the claim because the rotational directions are recited in alternate limitations.  If the applicant wishes to require both actions, the Examiner suggests changing “or” (Line 19) to –and--.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657